Citation Nr: 0003237	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's daughter, [redacted], became 
permanently incapable of self support before age 18.


ATTORNEY FOR THE BOARD

David Scott Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1942 
to June 1944.  The veteran has been found to be permanently 
and totally disabled due to service-connected psychiatric 
disability.  [redacted] is the veteran's daughter.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1994, 
from the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA). The appellant, LaSalle 
National Trust, is the veteran's court appointed guardian of 
his estate.

This case was previously before the Board in May 1999 and was 
remanded for the purpose of obtaining additional information.  
As a result, [redacted]'s Chapter 35 educational claims file 
has been obtained and associated with the veteran's claims 
file.

The veteran's guardian requested a hearing before a Member of 
the Board in the September 1995 substantive appeal.  In a 
letter dated October 29, 1999, the RO informed the veteran's 
guardian that the hearing would be held on December 7, 1999, 
at the Chicago RO.  However, a note in the file indicates 
that the veteran's guardian did not appear for the scheduled 
hearing.


REMAND

The Board observes that under the applicable criteria, the 
term "child" includes an unmarried person who, before 
reaching the age of 18 years, became permanently incapable of 
self-support by reason of physical or mental defects.  38 
U.S.C.A. § 101(4) (West 1991); 38 C.F.R. §§ 3.57, 3.356 
(1999).  In Dodson v. Brown, 4 Vet. App. 443, 445 (1993), the 
United States Court of Appeals for Veterans Claims held that 
a person may qualify as a "child" under the pertinent legal 
framework if he or she is shown to have been permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of eighteen years.  
Essentially, the focus of the analysis is on the individual's 
condition at the time of his or her 18th birthday.

An August 1994 court order reflects that a guardian was 
appointed for [redacted] after she was adjudged to be an 
adult incapable of managing her "person and estate."

An August 1994 letter from Kwan Bo-Jin, M.D., indicates that 
he found that [redacted] was suffering from paranoid 
schizophrenia.  In a September 1994 letter, Dr. Kwan stated 
that it was likely that the onset of [redacted]'s 
schizophrenia occurred during her late teens.  He remarked 
that though she had attended college, she had been 
functioning marginally during that time due to the 
schizophrenic symptoms.  He mentioned that she had been 
suffering from schizophrenia even before her college years.  
In a January 1995 letter, Dr. Kwan opined that [redacted] was 
permanently incapable of self-support prior to age eighteen.

The record also includes an August 1995 letter from the 
veteran's private attorney.  The attorney stated that he had 
practiced law for over 40 years and had significant 
experience working with severely mentally ill clients.  He 
also stated that he had performed oversight responsibilities 
for the county mental health services.  He then stated as 
follows:

As the veteran's attorney, I was aware of 
[the veteran's] history of schizophrenia 
and I had the opportunity to observe 
behavior of his daughter [redacted] which 
was consistent with this illness.  Based 
on my professional background and based 
on my personal observations of the 
veteran's daughter [redacted], it is my 
opinion that [redacted] became 
permanently incapable of self-support 
before reaching the age of 18 years.

The Board remanded this case in May 1999, in part, for the 
purpose of obtaining educational and other records relevant 
to the issue in appellate status and to refer the claims file 
to a VA psychiatrist to obtain an opinion on the question of 
whether it is as least as likely as not that [redacted] 
became permanently incapable of self-support before the age 
of 18.  The requested opinion was not obtained.  Although 
there is an opinion from a medical professional stating that 
[redacted]'s psychiatric disorder had its origins before her 
eighteenth birthday, and that the disorder rendered her 
incapable of self-support before the age of eighteen, the 
Board notes that the opinion was based largely upon a court 
ordered psychiatric evaluation the medical professional had 
with [redacted] when she was 36 years old.  It is pertinent 
to note that, if the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the 
Board finds that an opinion from a psychiatrist after a 
review of the entire claims file is warranted.  Moreover, the 
Court has held that a remand by the Court or the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders and that such a remand 
imposes on the Secretary of Veterans Affairs a duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Like the Court in Stegall, the Board 
cannot say, based on the record, that the appellant would not 
be harmed by the failure of the RO to obtain the psychiatric 
opinion requested in the Board's May 1999 Remand.

The Board also notes that the RO failed to issue a 
Supplemental Statement of the Case (SSOC) addressing 
additional evidence (educational file of the veteran's 
daughter) received pursuant to the Board's remand order.  The 
regulations provide that any pertinent evidence referred to 
the Board by the RO under 38 C.F.R. § 19.37 (1999) must be 
referred to the RO for review and preparation of a SSOC, 
unless this procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  38 C.F.R. § 
20.1304(c) (1999).  In this case, there is no indication that 
the appellant has waived the right to have the RO review this 
evidence and prepare a SSOC.  In order to assure full 
notification to the appellant of the status of the case, a 
SSOC must be furnished to the appellant to cure this 
procedural defect.  38 C.F.R. § 19.31 (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should refer the file to a VA 
psychiatrist for an opinion to the 
question of whether it is as least as 
likely as not that [redacted] became 
permanently incapable of self-support 
before the age of 18.  The veteran's 
claims file must be made available to the 
examiner for review.  All opinions should 
be supported by a written rationale, and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

In answering the question of whether 
[redacted] became permanently incapable 
of self-support before the age of 18, the 
examiner's attention is drawn to 
38 C.F.R. § 3.356, wherein it sates, in 
pertinent part, that employment of a 
child prior or subsequent to the 
delimiting age of 18 years may or may not 
be a normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.  38 C.F.R. § 
3.356(b)(3) (1999).

The Board is cognizant that there is not 
much information for the psychiatrist to 
review and it has been many years that 
have elapsed since the veteran's 
daughter's 18th birthday.  However, there 
is some information available concerning 
[redacted]'s high school and college 
years, along with the other evidence 
summarized above.  To the extent 
possible, the psychiatrist must address 
the question at hand: Whether it was at 
least as likely as not that [redacted] 
became permanently incapable of self-
support before the age of 18.

2.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the guardian 
should be furnished an SSOC, which 
addresses the veteran's daughter's 
educational file and any other evidence 
received subsequent to the Board's prior 
remand in May 1999.  The guardian-
appellant should then be afforded an 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The guardian need take no action unless otherwise 
notified.  The purpose of this remand is to ensure compliance 
with applicable laws and regulations and to afford the 
appellant due process of law.  The Board intimates no opinion 
as to the eventual determination to be made in this case.

The purpose of this remand is to assist the appellant and to 
obtain clarifying medical information.  The guardian has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

